Citation Nr: 1228530	
Decision Date: 08/20/12    Archive Date: 08/30/12

DOCKET NO.  09-19 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent disabling for peripheral neuropathy of the right upper extremity.

2.  Entitlement to an evaluation in excess of 40 percent disabling for peripheral neuropathy of the left upper extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Juliano, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1957 to March 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.

The Veteran requested a Board hearing in his June 2009 Form 9 appeal, but later submitted an October 2009 request to cancel the hearing.  Based thereon, the Veteran's request for a Travel Board hearing is considered withdrawn, and these matters are ready for further review.


FINDINGS OF FACT

1.  The evidence shows that the Veteran's right upper extremity peripheral neuropathy is manifested by no more than severe incomplete paralysis; complete paralysis is not shown.

2.  The evidence shows that the Veteran's left upper extremity peripheral neuropathy is manifested by no more than severe incomplete paralysis; complete paralysis is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent for peripheral neuropathy, right upper extremity, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).

2.  The criteria for a rating in excess of 40 percent for peripheral neuropathy, left upper extremity, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With regard to the Veteran's claim for an evaluation in excess of 50 percent disabling for his peripheral neuropathy of the right upper extremity, and 40 percent disabling for his left upper extremity, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5102, 5103(a), 5103A, 5106 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is generally required to "notify the claimant and the claimant's representative, if any, of any information and any medical or lay evidence not previously provided . . . that is necessary to substantiate the claim."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).  As part of that notice, VA must "indicate which portion of that information and evidence, if any, is to be provided by the claimant and which portion, if any, the Secretary . . will attempt to obtain on behalf of the claimant."  38 U.S.C.A. § 5103(a)(1) (West Supp. 2011).

The Board finds that VCAA letters dated November 2007 and August 2009 fully satisfied the duty to notify provisions, albeit the Board acknowledges that the first notice incorrectly termed the issue on appeal as for service connection.  See 38 U.S.C.A. § 5103(a) (West Supp. 2011); 38 C.F.R. § 3.159(b)(1) (2011).  The notice letters informed the Veteran of what the evidence must show to establish entitlement to an increased evaluation, described the types of evidence that the Veteran should submit in support of his claim, and what types of evidence VA would obtain.  With regard to the timeliness of the latter notice, the Board notes that the Veteran's claim was readjudicated by way of an August 2009 Supplemental Statement of the case (SSOC), such that any issue as to the timeliness of the notice is harmless.

The notices also explained how VA assigns disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

The Board also concludes that VA's duty to assist has been satisfied.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  All of the Veteran's relevant VA treatment records and private treatment records have been associated with the claims file.  The Veteran has not identified any outstanding treatment records for VA to obtain.

VA's duty to assist generally includes the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Where the evidence of record does not reflect the current state of a veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991); 38 C.F.R. § 3.327(a) (2011).

The Veteran was provided with a VA examination relating to his increased rating claims in March 2011.  The March 2011 VA examination report reflects that the examiner reviewed the claims file, interviewed and examined the Veteran, and provided sufficient information to rate the Veteran's disability under the applicable rating criteria.  There is no evidence that the Veteran's peripheral neuropathy has worsened since this last VA examination.  Based thereon, the Board finds that the VA examination report is adequate upon which to base a decision with regard to the Veteran's claim.  See id.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), reversed on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  Any reasonable doubt regarding the degree of disability will be resolved in favor of a veteran. 38 C.F.R. § 4.3 (2011).

In cases where entitlement to compensation has already been established and an increase in the assigned evaluation is in issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's peripheral neuropathy of the upper extremities is rated under Diagnostic Code 8515, paralysis of the median nerve.  See 38 C.F.R. § 4.124a (2011).  Diagnostic Code 8515 provides a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate incomplete paralysis (30 percent for the major extremity), and a 40 percent rating for severe incomplete paralysis (50 percent for the major extremity), and a 60 percent rating for complete paralysis (70 percent for the major extremity).  As shown below, the Veteran is right hand dominant.

Diagnostic Code 8515 defines "complete paralysis" of the median nerve as including symptomatology as follows: the hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances.  See 38 C.F.R. § 4.124a (2011).  

The term "incomplete paralysis" in evaluating peripheral nerve injuries "indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration."  See Note, Diseases of the Peripheral Nerves, 38 C.F.R. § 4.124(a) (circa DC 8510) (2011).

The Veteran's service-connected peripheral neuropathy of the right upper extremity is currently assigned a 50 percent (major) disability rating, and his left upper extremity is currently assigned a 40 percent rating (minor), both effective October 31, 2007.  The Veteran seeks increased ratings.  See Claim, October 2007.

The Veteran was provided with a VA examination most recently in March 2011.  The examiner noted the Veteran's history of longstanding insulin-dependent diabetes mellitus diagnosed over 20 years ago, with "severe" neuropathy, as well as his history of status post cerebral vascular accident in 1996 with tremors (of his upper extremities, and in that regard, the Board notes that the Veteran is 100 percent service-connected for residuals of the CVA with upper extremity tremors).  The Veteran reported that he had no feeling in his hands, worse on the left than the right, but that he did have feeling in his arms.  It was noted that the Veteran reported a worsening loss of feeling in his hands over the last three or four years, and that prior to he "was able to do almost everything."  See, e.g., VA Examination Report, May 2006 (in the last year the Veteran reported developing numbness and tingling in his fingers and difficulty handling objects and dropping things); VA Examination report, January 2007 (able to feed himself and wash himself).  The Veteran reported that he is unable to put his shoes or socks on, he cannot button his shirts or pants, he cannot comb his hair, prepare insulin syringes, sign his name, turn pages in a book, that it is difficult to grab things and hold onto them, and he has to use a bigger spoon when eating as well as a bib.  He also reported pain and burning sensations, as well as cold sensations in his hands.

The examiner noted that the Veteran was right hand dominant.  Both middle fingers were noted as hanging up.  Dorsiflexion of the wrists was noted as zero to sixty degrees bilaterally.  Volar flexion was noted as zero to 60 degrees on the right and to 65 degrees on the left.  Radial deviation was to 10 degrees bilaterally and ulnar deviation to 35 degrees bilaterally.  Active range of motion did not produce any weakness, fatigue, or incoordination.  There was no additional loss of range of motion with repetitive movement.  The Veteran's hands showed no deformities or swelling.  Loss of monofilament testing was shown in the fourth and fifth fingers of both hands, but he could feel the other fingers.  He could also feel the palmar surface of both hands and the dorsal surfaces.  Good vibratory sensation was shown in both hands and upper extremities.  Deep tendon reflexes were 1+ and equal in both upper extremities.  He could come within an inch of touching his right thumb to his fifth finger, and he could touch his thumb to all other fingers on his right hand.  On his left hand, his thumb came about a half an inch short of touching his palm.  Severe tremors in both hands were noted.  Full extension of all fingers on both hands was noted, as well as good strength with pushing up on all fingers with both hands.  A diagnosis of peripheral neuropathy of the upper extremities, primarily in both hands, with difficulty putting on shoes and socks, buttoning buttons, combing his hair, preparing insulin syringes, turning pages in books, signing his name, grabbing or holding onto things, and struggles with eating was recorded.

Applying the pertinent rating criteria to the facts in the instant case, the Board finds that the preponderance of the evidence is against granting higher ratings for the Veteran's upper extremity peripheral neuropathy.  As noted above, higher ratings are only provided under Diagnostic Code 8515 for complete paralysis.  In this case, however, while the Board acknowledges that the Veteran's peripheral neuropathy is severe and that he reports that is unable to perform certain activities of daily living as a result, see statement, December 2007, he is nevertheless shown to have some use of his hands.  That is, complete paralysis of either upper extremity is not shown.  As shown above, the Veteran was able to move his hands at examination.  Recently, a December 6, 2011 VA treatment record reflects that the Veteran requested training for hand controls for driving purposes (a van).  While the Board acknowledges that the Veteran, as a lay person, is competent to report symptoms of, for example, loss of feeling or sensation in his hands, the Board notes that, generally, statements made for the purpose of medical diagnosis or treatment, such as the Veteran's request for hand control training to drive a van in December 2011, are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive a proper diagnosis or treatment.  See White v. Illinois, 502 U.S. 346, 356, 112 S.Ct. 736 (1992).  

The Board notes that there is no diagnostic code that would provide the Veteran with higher ratings for his upper extremity peripheral neuropathy.  Complete paralysis of all intrinsic muscles in the hand is not shown so as to warrant higher ratings (70 and 60 percent) under Diagnostic Code 8512.  Paralysis of all radicular groups (including the neck and rotation of the arm and flexion of the elbow, etc) is not shown so as to warrant consideration under Diagnostic Code 8513.  Complete paralysis of the radial nerve is not shown with symptoms including total drop of the hand and fingers, wrist and fingers perpetually flexed, etc. so as to warrant to warrant higher ratings (70 and 60 percent) under Diagnostic Code 8514.  Finally, complete paralysis of the ulnar nerve, manifested by symptoms such as griffin claw, is not shown so as to warrant higher ratings (70 and 60 percent) under Diagnostic Code 8516.

Extra-Schedular Considerations

In addition, the Board has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

In Thun v. Peake, the Court set forth a three-step inquiry to determine a veteran's entitlement to an extra-schedular rating.  22 Vet. App. 111 (2008).  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found to be inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extra-schedular rating.

In this case, it is not necessary to go any further than the first step of the Thun analysis.  The rating criteria are not inadequate.  Higher ratings are available for peripheral neuropathy of the upper extremities, but the Veteran does not meet those criteria because no complete paralysis is shown - the Veteran still has some use of his hands.  It does not appear that the Veteran has an "exceptional or unusual" disability; he merely disagrees with the percentage evaluations for his level of impairment.  In other words, he does not have any symptoms from his service-connected disabilities that are unusual or are different from those contemplate by the schedular criteria.  The available schedular evaluations for his service-connected disabilities are adequate.  Referral for extra-schedular consideration is not warranted.  See VAOPGCPREC 6-96.  Further inquiry into extra-schedular consideration is moot.  See Thun, supra.  The Veteran's disability picture is contemplated by the rating schedule and no extra-schedular referral is required.  See 38 C.F.R. § 3.321(b)(1) (2011); Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995).

In summary, the Board concludes that the preponderance of the evidence is against the claim for ratings in excess of 50 percent for peripheral neuropathy of the right upper extremity and 40 percent for peripheral neuropathy of the left upper extremity.  The benefit of the doubt rule is not for application, as there is not an approximate balance of evidence.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  Assignment of staged ratings is not for application.  See Hart, 21 Vet. App. at 510.


ORDER

Entitlement to an evaluation in excess of 50 percent disabling for peripheral neuropathy of the right upper extremity is denied.

Entitlement to an evaluation in excess of 40 percent disabling for peripheral neuropathy of the left upper extremity is denied.



____________________________________________
DAVID WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


